Proceeding under article 78 of the Civil Practice Act to compel respondent to issue a building permit for the erection of buildings on land situated in a business district under the-zoning ordinance of said town. Respondent refused the permit on the ground that the application described a tourist camp or similar structures which are not permissible in the district without permission of the board of appeals. Appellant contends that the proposal calls for the erection of a hotel. At Special Term appellant’s application was denied on the ground that it had not exhausted its remedies in that it had not called upon the local board of appeals to review respondent’s determination. Subsequent *952to the entry of the order at Special Term, the local ordinance has been amended so that it now provides that a hotel, auto court, or motel may be erected in a business district only when permitted as a special exception by the town board. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.